 In,the Matter Of CONSOLIDATED AIRCRAFT CORPORATION,FORTWORTHDIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE776-ACase No. R-4712.-Decided January O6, 1943Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition without certification of Board ; immediate electiondirected- notwithstanding contemplated increase in personnel when postpone-ment held not warranted under the circumstances ; election necessary.Unit Appropriate for Collective Bargaining:all hourly rated production andmaintenance employees at one of company's two plants, including confidentialemployees performing manual labor, tool designers who perform manual labor,tool provers, and leadmen, but excluding executives, administrators, profes-sional employees, draftsmen, and technicians, general office employees, generalforemen, foremen and assistant foremen, supervisors and assistant supervisors,department heads, assistants to department heads, engineers, medical em-ployees, plant-protection employees, accounting and cost employees, timekeepersand time clerks, inspectors, tool designers not performing manual labor, tooldesign checkers, tool clerks and student employeesMr. Raymond E. BuckandMr. J. M. Hassler,of Fort Worth, Tex.,for the Company.Mr. L. M. Fagan,of Fort Worth, Tex., for the Machinists.Mr. George Clifton Edwards,of Dallas, Tex., for the UAW-CIO.Mr. Leon Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION ^STATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Lodge 776-A, A. F. L., herein called the Machinists, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Consolidated Aircraft Corporation, Fort Worth Divi-sion,Fort Worth, Texas 1 herein called -the Company, the NationalLabor Relations Board provided for an appropriate hearing upon due'Incorrectly designated in the petition and other formal papers as "Consolidated Air-craft Corporation. Plant #3, Fort Worth Division" and corrected by stipulation at thehearing.47 N. L R. B., No. 6.30 "CONSOLIDATED"AIRCRAFT CORPORATIONf31notice before Elmer Davis, Trial Examiner. Said hearing was heldat Forth Worth, Texas, on December 21 and 22, 1942.The Company,the Machinists, and International Union, United Automobile, Aircraft,and Agricultural Implement Workers of America, C. I. 0., hereincalled the UAW-CIO,2 appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine' witnesses andto introduce evidence bearing, on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYConsolidated Aircraft Corporation is a Delaware corporation withplants located at San Diego, California, and Fort Worth, Texas.Weare here concerned with its plant at Fort Worth, Texas, known as theFort Worth Division; which is maintained for the purpose of manu-facturing airplanes.During,the first 6 months of 1942, the Company,at its Fort Worth Division, used raw materials, the principal onebeing aluminum, valued in excess of $500,000, over 90 percent of whichwas shipped to it from points outside Texas.During the same period,the Company delivered to the United States Army at the plant of theCompany in Fort Worth, finished airplanes valued in excess of $1,000,-000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 776-A, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING"REPRESENTATIONThe Company refuses to recognize the Machinists as exclusive repre-sentative of the Company's employees until such time as the Machinistsis certified by the Board.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Machinists represents a substantial numberof employees in the unit hereinafter found to be appropriate.'2During the course of the hearing,the UAW-CIO wrthdi ew from the proceeding .2The Field Examiner reported that the Machinists presented 5,030 application cardshearing apparently genuine signatures; that a spot check indicated that approximately37.8 percentof the Company's employeeson the pay roll as of October 30, 1942, whichcontained names in excess of 10,000, were names appearing among the signatures to theapplication cards presented. 32'DECISIONSOF , NATIONALLABOR RELATIONS' BOARDWe find thataquestionaffectingcommerce has arisen concerningthe representationof employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe parties agreed that all hourly rated production and maintenanceemployees should be included in the unit, and that executives, admin=istrators, professional employees (including draftsmen and techni-%cians),generalofficeemployees,, general foremen, supervisors,department heads, assistants to department heads, engineers, medicalemployees, plant-protection employees, and accounting and cost em-ployees, should be excluded.They have failed to agree, however, uponthe inclusion or exclusion of the classifications. of employees herein-after discussed.Foremen and assistant foremen.The Company seeks to excludethese employees from the appropriate unit.The Machinists takes noposition as to their inclusion or exclusion.These employees have theauthority to hire and discharge.Their functions are clearly of asupervisory nature.We shall, therefore, exclude them.Confidential employees.These employees are located in several ofthe Company's production departments and perform manual laborsimilar to that of other production employees.They are paid on anhourly, biweekly or monthly basis.There are, also, confidential em-'ployees who are engaged in ' experimental work who do not performmanual labor and whose duties are of a professional nature.Theseconfidential employees, thus engaged in professional work, are ex-cluded by agreement of the parties. The Company seeks to exclude allother confidential employees, as well, from the appropriate unit.TheMachinists would include those confidential employees who are en-gaged in manual labor.We shall include, in the appropriate unit,those confidential employees who perform manual labor, since their,workis similarto that of other employees included and they havenothing to do with confidential matters relating'to labor relations.Inspectors.The company seeks to exclude all inspectors.TheMachinists would exclude only supervisory inspectors,and would in-clude hourly rated inspectors working in a non-supervisory capacity.Although they do not have the authority to hire or discharge, theseemployees are engaged in the supervision of the quality of the workperformed by production and maintenance employees.They receivespecial training and must be able to read blueprints, employ a knowl-edge of mathematics in their calculations, and be familiar with thequalities of ferrous and non-ferrous metals.They are paid on anhourly, biweekly or monthly basis.We shall exclude inspectorsfrom the appropriate unit, since their interests are` identified withmanagement. CONSOLIDATED AIRCRAFT CORPORATION'33Tool designers.These employees fall into two categories: thoseworking exclusively with blueprints, slide rules, and technical instru-ments and those performing manual labor in the toolroom and aboutthe plant.The Machinists seek to include all tool designers: in theappropriate unit.The Company takes no position as to their in=elusion or exclusion.We shall include in the appropriate unit onlythose tool designers performing manual labor, and exclude the othertool designers inasmuch as they are technical employees.'Tool design checkerswork in the engineering department checkingon designs and blueprints.They perform no manual labor, but areprimarily engaged in clerical and technical duties.We shall there-fore exclude them.Tool proversperform manual labor, being engaged in the repair oftools.We shall include them in the appropriate unit.Tool clerkskeep records and accounts of tools.They are,hourlyrated employees but perform no manual labor.We shall excludethem as'clerical employees.Assistant supervisorsact as assistants to the heads .of administra-tive departments.They perform work in their respective depart-ment analogous to that of assistant foremen in the production depart-ments, whom we.have excluded.We shall exclude them from theappropriate unit.Timekeepersare engaged'in checking the time cards, and time clocksupon the 'arrival and departure of employees to and from work.Theyare hourly rated employees.Time" clerkstransfer data from timecards to the records of the Company.They are biweekly rated em-ployees.The Machinists would include these employees in the ap-Since time-keepers and time clerks are engaged in clerical work, we shall excludethem from the unit.`Leadmenare, engaged in the instruction of production and main-tenance employees-and perform manual labor as part of their work.They receive a higher rate of pay than the production employees.They do not Have the authority to hire or' discharge, but may recom-mend disciplinary action to the assistant foreman or foremen who arethe first supervisory employees vested with disciplinary authority.The Machinists seek to include these employees in the appropriateunit.The Company takes no position as to their inclusion or exclu-sion.Student, employeesof the Company are trained in classes conductedby instructors on the Company's pay roll.They receive learners'working.. They do not take regular places in" the production depart-ments of the, Company until their courses have been completed andthey are not permitted to go about the plant until that time.The513024-43-vol 47-3V 34'DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinists seeks to. exclude them from the appropriate unit ; the Com-pany would include them.We find that student employees shouldbe -excluded, since they do not become regular production, employeesuntil they have completed, their training course.We find that all hourly, rated production and maintenance em--ployees of the Company; including confidential employees performsing manual labor, tool designers who perform 'manual labor, toolprovers, and leadlnen,, but excluding executives, administrators, pro-fessional employees, draftsmen, and technicians, general office em-ployees,general foremen, foremen and assistant foremen, supervisorsand assistant'supervisors, department heads, assistants to departmentheads, engineers,medical employees, plant-production 'employees,accounting and cost employees, timekeepers and time clerks, inspectors,tool designers not performing manual labor, tool design checkers, toolclerks, and student employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESActual production at the Fort Worth Division did,not begin untilFebruary 1942, and since that time the number of employees hasrapidly expanded.On October 30, 1942, the Company had in itsemploy more than 10,000 employees.According to an estimate ofthe Company, about 25 percent of the expected total force was em-',ployed in October and it is anticipated that the full complementof,employees will not be reached until about December 1943.How-ever, it appears that this estimate may not be realized, since newemployees are added at,the rate of about 500 per month.The Company contends that no election should be directed atthis time on the ground that -a certification would be premature; inthat a large number of workers who are expected to be employed wouldhave _ no voice in the choice of their representative.However, theactual, rate of present expansion will not result in doubling theOctober pay roll until considerably more than a year hence.,We donot believe that the large number of employees now working shouldbe deprived of their, right at the present time to bargain colle- `,velywith the Company as provided in the Act.We shall accoruinglyproceedwith an immediate determination of a representative.Nevertheless, we shall not, in the event a collective bargaining repre-sentative,is certified-as a result of this proceeding, adhere to our usualrule of refusing to entertain. a petition for investigation and certifica-tion of representatives ,within 1 year after we have issued a certifica-tion. ,We shall instead, entertain a new petition for an 'investigation,and .certification of rep'resentati'ves' at 'any time following issuanceV CONSOLIDATED AIRCRAFT CORPORATION35of any certification in this proceeding,provided we are satisfied,under all the circumstances then shown(including proof that therehas been a substantial increase in the number' of employees at the,Fort Worth Division and that the petitioner/ represents a substantialnumber of employees),that a question concerning, representation-affecting commerce has.arisen 4We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the eri-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that,' as- part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Consolidatedelection by secret ballot shall be conducted as early as'possible, butnot later than thirty(30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Six-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period'immediately preceding the date of this Direction,including em-ployees who did not work during said pay-roll period because they wereill or on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by International Association of Machinists,Lodge 776-A,affiliated with the A. F. of L., for the purposes of collective bargaining.4 SeeMatter of Westinghouse Electric and Manufacturing CompanyandInternationalAssociation of Machinists,Local 804 (AF of L),38 N, L R. B 404,r In the Matter Of CONSOLIDATED AIRCRAFT CORPORATION,FORT WORTHDIVISIONandINTERNATIONAL ASSOCIATION-OF,MACHINISTS,,LODGE,776-ACase No. R-4712,--AMENDMENTELECTIONFebruary 9,1943On January 26, ,1943, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedingsThereafter, on February 3, 1943, Consoli-dated Aircraft Corporation, Fort Worth Division, filed exceptions to'the said Decision and Direction of Election.Having considered the said exceptionsi the Board hereby amendsthat part of the, Decision 'and Direction of Election entitled "V. Thedetermination of representatives" by striking therefrom the first para-graph and the first three-sentences of the second paragraph and sub-stituting therefor the following:rV. THE DETERMINATION OF REPRESENTATIVESActual production at the Fort Worth Division began 'in February1942, and since that time the number of employees has rapidly ex-paraded.On October 30, 1942, the Company had in its employ morethan 10,000 employees. It is hiring new employees at the rate of abouthave 'about 80 percent of its anticipated full complement.However,it contends that no election should- be directed at this time on theground that a certification,would:be premature, in that a large, numberof workers who are expected to be employed would have no voice inthe choice of their representatives.At the present rate of expansion it appears that by about March 1,1943, the Company will have approximately 50 percent of the antici--pated, force to be attained in December 1943.Under all the facts, wedo not believe that the large number of employees now working,.manyof whom have been employed for a period of about 1 year, should bedeprived of their right at the present time to bargain collectively withthe Company as provided in the, Act.-147 N. L. R. B., No. 6.47 N: L.R. B., No. 6a.36